Title: To James Madison from Thomas Sumter, Jr., 6 August 1801 (Abstract)
From: Sumter, Thomas
To: Madison, James


6 August 1801, Washington. Has received a letter from his friend Poinsett, whom he introduced to JM in Washington. Encloses a letter from Poinsett to the president and asks JM to forward it. Reports Poinsett’s ill health and his desire to sail to France on the vessel taking Livingston. Adds in postscript that Wagner advised him to apply to secretary of navy and he did so but Smith declined making a decision and recommended forwarding request to president.
  

   RC and enclosure (DLC). RC 2 pp. Cover marked by Wagner, “Handed to me by Mr. Sumpter”; docketed by JM. For enclosure, see n. 1.


   Joel Roberts Poinsett’s 24 July letter to Jefferson requested permission to embark with Sumter and the Livingston party for France (1 p.; docketed by Jefferson, “recd. Aug. 16. / referred to Secy. of State”).

